ORDER
This case came before the court for oral argument March 2, 1994 pursuant to an order which had directed both parties to appear and show cause why the issues raised by this appeal should not be summarily decided.
After hearing the arguments of counsel and considering the memoranda filed by the parties, we are of the opinion that cause has not been shown.
We believe that the trial justice substantially complied with the requirements set forth in Pettinato v. Pettinato, 582 A.2d 909, 914 (R.I.1990) when he determined that it was in the best interest of the minor child of the parties to place custody in the mother, with the right of visitation granted to the father. In the totality of the circumstances, we discern no abuse of discretion on the part of the trial justice.
Therefore, the appeal of the plaintiff is denied and dismissed and the order of the Family Court is affirmed.